                  Case 5:19-cv-01043-OLG-RBF Document 1 Filed 08/30/19 Page 1 of 5



                    JL?Z2LO
                  2?       st'        tc          t    x$                                           FIL E D
                            L/S.

                                             TgCLRRICTCLERK
              ccp,?e/j                           /csc C                                        BY


                    _1L                                                q__,
                          h,it                                             Sii19CA                         43
                                                       87i                                                    /1J   RBF
_____                             /         1ki(/&
                                      Li1
                                                 7L
                                                       (2   /6EAi                      66ñ5
              c     C,1      J        11j   p)          JQ6I 7f / ' C S ,G                          /7%t        i&i.

                                                         r;cj'              ,vj)o,      8eyA                    7'/
              i2M5                      e% f k'e,'                         J22(77' e,' 7W/s         or e
                                      '6c*            Ot<'            //S'CMocS        4&JZ $ec?e/e
                          Lith( &a e                                                                          cc
         - J&                                            'e                %-'c.i/e1   e'QpOrA e
                                                                                           c4ç  ,De-
             OII(y        ifl 1       e a'IS     t'ôjjc(                           e                      QJ2        Src'
                                                                                                                         7Z4/
                     ? 'z XS                C C7 at          22        -        7f                  'i)   4]/
             I" e      ticPmJil5                      in /                     /            64
                                                                           e4'i4                    73    I%sn
              ,7LjV,                                                                    5
_____                                            4i                                            )c4p)o               /T

              3               Z 7.           1    :zd $J               S5        c6     /27flL      6n71.-2   Cz4 /          1
                     -Se ,1IOLL2S SZi7                            /   ii t;                          i'cJi.1 e,z?M Cc

                            /                    ,   S'e            (Cp)
         -                             4dM i//4v1                 4(' AS'                                                 Liere

             ail?                /f S//
______        We kSx Qrc do/ny                                                                                      Jf7
              Case 5:19-cv-01043-OLG-RBF Document 1 Filed 08/30/19 Page 2 of 5




               Yy,z7               yO5) tICkP a'hi                                  I            Oi iLk rece,2
          a:             ta'fe                                      4'            ki L/Ljsj%i/g
     - 4( ca
                /aeM                 C)13


                                 0ja1g4' tii
                                                 Pc?M/(L
                                                                    t'_
                                                               A c)'e-c
                                                                            I2Lth9L
                                                                                 14/4/<S %
                          /,           (,'/                             ,         4 '_CL__-
                &       ,7Z
                                                C?JP&&c    )-               7&
          1C%q                 '      7          I         ii           &fr/     c/<(
          /C     /7//,3f,A         Z/ c/                   Z        7'z &$                        te4ri'eS
_______    i/j.
          44d c2 X                                   CA4z,s&
                                                                   /f
______ 4/JM'
                       C   M /?            14    ed -          C

                                                                            jj               c   C41Ye1/4J' q


          e                  Z14 1M Aa,                    ere      5e      74?/'/(/
_____                        $Cq"h2        Ccne            d            Jr7ci;               S5Ae %4d4
          j"/ /icjSJj,,            'i tdme _/ji'd                    t__
          7A                                         Lie                                'fly
                             7%y Cc,                 1SI                i/n1ef                      _tthIL_
                           _
                                                                                            4/'CJ
          t3_&14 t          ei Tt ,        /c e Q __e _                             / ___________
_______
                        d             'U 0//           _    Q/2?/7          'Ooet       iiei_Cj         In
          i&'         /%ce,27e         C'/74           'cT                      m


_                /flot'ie i,74
                      y,&
                           -'i-i e
                           Q'eç7
                                                 i/i
                                                x)
                                                     Gt    '/zr
                                                               i'
                                                                    ,
                                                                             /27/vl aA7
                                                                            A?d
                                                                                    ç



                                                                                    z
                                                                                        c




                                                                                             _/;'A7/
                                                                                                       42n

                                                                                                       $/r!f
                                                                                 /*15                  ;j
                        1/                                          U 7 '/.                  9 S_       /
                           6c?'_J2/
          Case 5:19-cv-01043-OLG-RBF Document 1 Filed 08/30/19 Page 3 of 5



                                                    ______
               /JC/QjO/Y           49i'$
                                     (( ( h                      ,'   f,   j,c    P7                     LiD

                                                         77                                              q     t77

                      /T/// IX?J
        di                    cL         L'p/
                                                                                                 77 LcW
                        ?72/ ?
          A wqp////'7                    VV/         /                                       4
                           / op,y
        ?7/J//7ç/ ,7/7 /                                     2                               f
                                    9         7&/7TZV                                  4V'>
        ,fr,                                                     5ç f7
               5V'V   'y v7
                                     '7V /
                                                         i

                                                    7' '779
                                                     777w
                                                                             4          ,e   ;211
                                                                                       /,7,5O12
                                          I     -
                                                                                 '2(                      */
-____
        Cy/                                              TJ7/77
                                                                                                     7ff
             3 //72                                                                              c?JO Of
                                   o,     T77j                                         $flV 4/        777
             9p/7r9
             2'/,/Z y"y
                                                                            Z7

                                                                                                 (7      frf


        t/                                    f777           77i            7y           51 81i'Q,'7
                                   iro   (Yi)5z                                         '3
                                                                                             _       i

                                                                                                 ?/Q(Z
                                                                                                                   -

                                                                                                                   -

        "c°'''        TRT'92
 -___ 5/-i)
                                                                                       iz        9i;',Z:
        pji Ti7Z                                                 (OW Zt? t7?77 7
        7F Q/7J 7l5                                          i   V7          , 7/7
                                                                                                      uz
        7 /f     f/        77L      vL5 zç                   Zt? 7                               '             -
     Case 5:19-cv-01043-OLG-RBF Document 1 Filed 08/30/19 Page 4 of 5




                                     '/%
_4
 -
__
     /t'c/ /i7
     7,A e?1d


     E2
              ia
                       /
                         ab/
                       2cet)'
                                97 i%5      e

                                            c
                                                        ,4,,
                                                       cM4
                                                            /
                                                                   v*ijJj
                                                                        ci
              co/)ett)' d                                        çffT
     °   M'me cçA                // ,itjed %'0 1/
                                            7'o1?a/



     i4c
                       de///4°'
     A                           4,-/
     Aia               y4
                                (7%/
                                                I,o"
     2ei'f             i,
                            1   Cw,'t /72-                          '7'
         kM   C/
              ,y
                   9




                        4
                            z'g'
                                V'c7 I



                                 /47'   1d 4
                                        4
                                                'zZJ
                                           '1 747
                                       Z/ /i /JI Jy
                                       4kA?
                                                 'Zc?'?71        iei 2T
                                                                          7*
                                                                             7

                                                                A___________

                                                                    77' ye
     44e      e-/
                                        4             /e" he (J71&
                                                        ,4e
                       IM                   c                                ___



                                 /,';e z/ctJ
            £ccr/c   /Ci9"l
Rdhe
Z'                                                                                UOOU
  7:2ç      7g27                             (-127Tc
                                             )f/(
                              c,1/j2_/t/J



                                                                        I   VE   1,
                                        A,1)7SA)JO   1*    7?E
       JI



                                                                /   AUC282Ol9
                                                 /
                                                      'I   A1
                                     L. i
                              I(LI
                                                                                         Case 5:19-cv-01043-OLG-RBF Document 1 Filed 08/30/19 Page 5 of 5
